Citation Nr: 1413162	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  09-49 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a skin disorder (other than skin cancer) including as due to herbicide exposure and radiation treatment for service-connected prostate cancer.

2.  Entitlement to service connection for thyroid cancer, including as due to herbicide exposure and radiation treatment for service-connected prostate cancer.

3.  Entitlement to service connection for lymph node cancer, including as due to herbicide exposure and radiation treatment for service-connected prostate cancer.


REPRESENTATION

Appellant represented by:	South Carolina Division of Veterans Affairs




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had verified active military service from May 1968 to August 1969 and also had over four years of other service, including in a Reserve component.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) on Milwaukee, Wisconsin, that denied service connection for thyroid, bone, lymph node, and skin cancers.

In his December 2009 substantive appeal, the Veteran requested to testify during a hearing before a Veterans Law Judge, but withdrew his request in September 2011.  See 38 C.F.R. § 20.704(e) (2013). 

In a June 2012 decision, the Board denied the Veteran's claim for service connection for bone and skin cancer.  At that time, and in January 2013, the Board remanded his remaining claims to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.


FINDINGS OF FACT

1.  A skin disorder, variously diagnosed as acne, actinic keratoses, nevi, and lentigines, is unrelated to the Veteran's period of active military service, including exposure to Agent Orange and is not proximately due to radiation treatment for service-connected prostate cancer.

2.  Thyroid cancer is unrelated to the Veteran's period of active military service, including exposure to Agent Orange, and is not proximately due to radiation treatment for service-connected prostate cancer.

3.  Lymph node cancer is unrelated to the Veteran's period of active military service, including exposure to Agent Orange, and is not proximately due to radiation treatment for service-connected prostate cancer.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disorder (other than skin cancer), including as due to herbicide exposure and radiation treatment for service-connected prostate cancer, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1113, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for thyroid cancer, including as due to herbicide exposure and radiation treatment for service-connected prostate cancer, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1113, 1131, 1137, 5103, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310.

3.  The criteria for service connection for lymph node cancer, including as due to herbicide exposure and radiation treatment for service-connected prostate cancer, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1113, 1131, 1137, 5103, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 
  
Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1) (20).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In January 2008 and April 2009 letters, the agency of original jurisdiction (AOJ) notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the letters, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The AOJ satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b).  

The April 2009 letter was provided to the Veteran after the RO's initial adjudication of his appeal.  This timing defect was cured, however, by the RO's subsequent readjudication of the Veteran's appeal and the issuance of the October 2009 statement of the case, the August 2010 supplemental statement of the case (SSOC), and the September and October 2012 and February and April 2013 SSOCs.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  A review of the Veteran's Virtual VA electronic file does not show any additional evidence, relevant to the service connection claims on appeal.

The purpose of the Board's June 2012 remand was to afford the Veteran an opportunity to undergo VA examination of his skin and to obtain a clarifying opinion from the 2009 VA examiner regarding the Veteran's thyroid and lymph node cancer claims.  There has been substantial compliance with this remand, as an opinion was obtained from the 2009 VA examiner in August 2012 and the Veteran was scheduled for VA examination of his skin in September 2012.  

The purpose of the Board's January 2013 remand was to obtain an opinion regarding direct service connection for thyroid and lymph node cancer from a different examiner and a clarifying opinion from the September 2013 VA examiner.  There was substantial compliance with this remand as, in January 2013, a clarifying opinion was obtained from the September 2012 VA dermatologist, and a new opinion was obtained regarding the Veteran's thyroid and lymph node cancer claims.

In the aggregate, the May and September 2009, August 2012, and January 2013 VA examination reports are adequate for rating purposes as the claims file was reviewed, the examiners reviewed the pertinent history, provided clinical findings and diagnoses, and offered etiological opinions with rationale from which the Board can reach a fair determination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The January 2013 VA opinions cured the deficiencies in the earlier opinions; hence, the Board insured that its remand instructions were complied with.

Based on the foregoing, the Board finds the duties to notify and assist have been met. 

II. Factual Background and Legal Analysis

Contentions

The Veteran asserts that he has a skin disorder and thyroid cancer with lymph node metastasis (lymph node cancer) that is due to his military service, including exposure to Agent Orange.  Thus, he maintains that service connection is warranted for a skin disorder and thyroid cancer with lymph node metastasis.  Alternatively, he contends that his skin disorder and thyroid cancer with lymph node metastasis are due to radiation treatment for service-connected prostate cancer.  Service connection for erectile dysfunction as a residual of prostate cancer status post seed therapy due to Agent Orange exposure was granted by the RO in a September 2005 rating decision.

Legal Criteria 

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be applied only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  

Nevertheless, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  

Certain chronic diseases, such as malignant tumors, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This is also a direct service connection theory of entitlement.

In addition, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a).  With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims (court) has held that there must be evidence sufficent to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Id.; see also 38 C.F.R. § 3.310(b).  With regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiner v. Brown, 7 Vet. App. 513, 516-17 (1995).

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  

However, while the Veteran is competent in certain situations to provide a diagnosis of an observable condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as cancer and skin pathology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  Nieves-Rodriguez v. Peake, 22 Vet. App. at 295.  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  Id. at 303-4.

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. at 295; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has the following diseases to a degree of 10 percent or more at any time after service (except for chloracne and acute and sub acute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202-53,216, 53,205 (Aug. 31, 2010). 

Specifically, the Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for enumerated other disorders, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See, e.g., Veterans and Agent Orange Update: Update 2010 (Update 2010), 77 Fed. Reg. 47924-8 (Aug. 10, 2012).  See also Veterans and Agent Orange Update: Update 2008 (Update 2008), 75 Fed. Reg. 81,332 -335 (Dec. 27, 2010); Veterans and Agent Orange: Update 2006 (2007); Notice, 68 Fed. Reg. 27,630 -41 (May 20, 2003); 72 Fed. Reg. 32,395-407 (June 1, 2007); and Notices at 61 Fed. Reg. 57,586 -589 (1996); 64 Fed. Reg. 59,232 -243 (1999); and 67 Fed. Reg. 42,600 -608 (June 24, 2002). 

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Stefl v. Shinseki, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation. 

In light of the foregoing, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), or otherwise establish a nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997). 

In this case, the Veteran's service records show that he served in the Republic of Vietnam from October 1968 to August 1969.  Therefore, he is presumed to have been exposed to herbicides during active duty. 

The next question for consideration is whether the Veteran has a disease or disorder that is positively associated with exposure to Agent Orange or is otherwise related thereto.  Skin disorders (other than chloracne), and thyroid cancer with lymph node metastasis (lymph node cancer) are not among the listed diseases subject to presumptive service connection on the basis of Agent Orange.  38 C.F.R. § 3.309(e).  There is no competent opinion linking a current skin disorder, variously diagnosed as actinic keratosis, nevi, and lentigines, or thyroid or lymph node cancer to Agent Orange exposure.  Although the Veteran contends that he has a skin disorder and thyroid and lymph node cancer as the result of such exposure, this is a complex medical scientific question that would not be subject to lay observation.  See 38 U.S.C.A. § 1116(b) (West 2002) (providing that presumptive service connection for conditions due to Agent Orange will be based on scientific reports from the National Academy of Sciences).  The Veteran's opinion does not constitute competent evidence of a link between a skin disorder and thyroid and lymph node cancer and Agent Orange.

Facts and Analysis

The Veteran's service treatment records do not discuss complaints or treatment for, or diagnosis of, any type of skin disorder or cancer.  On a Report of Medical History completed in August 1969, prior to separation from active service, he denied having growths or boils.  On examination at that time, his skin, and endocrine and lymphatic systems, were normal.

Post-service, private treatment records reflect a diagnosis of kidney cancer in August 2000 and prostate cancer in January 2003.  He received radiation treatment by seed implant for his prostate cancer.  The September 2005 rating decision granted service connection for erectile dysfunction as a residual of prostate cancer status post seed therapy due to Agent Orange exposure.

The Veteran's wife, in an October 2012 signed statement, reported that the Veteran had a large kidney stone that was surgically removed in 1973 from the same kidney that subsequently became malignant and was removed.  She noted that two of his three claimed cancers were not on the list of issues resulting from exposure to Agent Orange.  On behalf of the Veteran, and with input from a family member who was a practicing physician, she was able to accurately report that the Veteran's family health history did not include any of the specific health issues he incurred since his service in Vietnam.  

Skin Disorder

When seen in a VA outpatient clinic in June 2003, the Veteran denied having any rashes or lesions and none were noted on clinical evaluation.

In a June 2005 VA treatment record, the Veteran reportedly had dermatitis after Vietnam.  He had hyper-pigmented macules on his back upon examination.  The clinic physician noted the Veteran's "history of skin problems in the past which may have been due to Agent Orange exposure."  The examining physician opined that the Veteran's kidney and prostate cancer were related to his exposure to Agent Orange exposure.

VA medical records, dated in December 2007, show that the Veteran was diagnosed with actinic keratoses.  He reported frequent sun exposure over his life.

In a medical history received by VA in January 2008, the Veteran reported that, in 1974, he noticed pus marks on his entire back that were not treated because of a lack of data on Agent Orange.

In September 2012, the Veteran underwent VA examination performed by a dermatologist.  He gave a history of developing pimples on his back while in Vietnam, and saw a doctor when he returned home.  The examiner noted that the pimples, that sounded like acne, tropical acne, or folliculitis, cleared and did not recur.  He was also treated with liquid nitrogen for actinic keratoses but never had skin cancer.

Clinical evaluation revealed numerous benign nevi (moles) on the Veteran's trunk, including his back and abdomen.  There were no visible actinic keratoses on his face.  Diagnoses were acne and actinic keratoses.  

The VA examiner commented that the Veteran had only normal nevi on current examination that were not the result of his military service or exposure to Agent Orange.  The Veteran had no remaining acne, chloracne, or folliculitis, to examine.  He had a history of actinic keratoses (none currently).  These actinic keratoses were the result of his cumulative sun exposure and not the result of his military service or exposure to Agent Orange.

In the January 2013 Addendum, the VA examiner stated that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that all of the findings seen during the Veteran's skin examination and noted in previous historical visits were normal lesions for adults or were the result of sun exposure in the case of actinic keratoses and lentigines.  A review of the Veteran's records, including VA dermatology clinic records, and careful examination of his skin showed diagnoses of: a historical diagnosis of several actinic keratoses on the face (nasal tip and lateral canthus of the eyelid in 2010 and right ear lobe in May 2012 all treated with liquid nitrogen).  No remaining actinic keratoses were visible on the recent VA examination.

The examiner stated that actinic keratoses were the result of cumulative sun exposure and the Veteran's lesions were in typical places for that.  There was no medical evidence that actinic keratosis were the result of exposure to herbicides.  While precancerous lesions (actinic keratosis) can be the result of radiation exposure, the radiation must be delivered to the field of skin that develops subsequent problems and irradiating the prostate would have no effect on the Veteran's facial skin due to the fact that the radiation only affected the skin that it passed through.  

It was further noted that the record also showed a benign seborrheic keratosis (common lesion not the result of radiation) on the Veteran's left thigh in 2010 that was removed by liquid nitrogen and not present during the recent VA examination.  The Veteran also had scattered cherry angiomas on his trunk (the examiner noted that these were found in most adults, were not the result of herbicides or radiation, and were considered normal).  These were mentioned on his exam from May 2012.  Finally, the Veteran had many nevi (moles) on his trunk and lentigines ("liver spots") on the hands, back, shoulders, and arms.  They all appeared to be hyper- pigmented macules and papules.  Nevi and lentigines were not known to be the result of exposure to herbicides or exposure to radiation that was in another area (i.e. not in the file).  

Regarding the June 2005 examiner's remark of "hyperpigmented macules" on the Veteran's back, the VA examiner observed that a diagnosis was not rendered but the examiner stated that they "may be related to Agent Orange."  The VA dermatologist indicated that the hyperpigmented macules and papules that she documented were nevi and lentigines and were not known to be related to Agent Orange.  Nevi (moles) were developmental and lentigines were the result of cumulative sun exposure and sunburns.  The Veteran's chart mentioned a "dermatitis" and acne after military service but he did not have dermatitis or acne at the time of his September 2012 VA examination nor in other dermatology visits in 2010 and 2012.  

The VA dermatologist further opined that the Veteran's claimed condition was less likely than not (less than 50 percent probability) proximately due to or the result of his service-connected disability.  She explained that radiation for the prostate cancer was delivered in small doses to the prostate locally and did not expose the Veteran to radiation on the skin of the face or back or elsewhere.  Therefore, the radiation received secondary to the service-connected prostate cancer was not the cause of the Veteran's actinic keratoses on the face, his nevi or lentigines, or other benign structures on the trunk.  

Analysis

The most probative medical opinion of record is that of the September 2012 VA examiner who, in January 2013, found that the Veteran's actinic keratoses and lentigines were the result of cumulative sun exposure, and his nevi (moles) were developmental, and there was no medical evidence that actinic keratoses, nevi, or lentigines were the result of exposure to herbicides.

This examiner also stated that, while precancerous lesions (actinic keratoses) can be the result of radiation exposure, the radiation must be delivered to the field of skin that develops subsequent problems and irradiating the prostate would have no effect on the Veteran's facial skin due to the fact that the radiation only affects the skin that it passes through.  The examiner provided a clear rationale to support her findings.  There is no medical opinion of record to contradict the VA examiner's opinion.  See e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. at 295.  

The June 2005 VA clinician stated that the Veteran's history of skin problems "may" have been due to Agent Orange exposure.  However, a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty and is inadequate when it is unsupported by clinical evidence.  See Black v. Brown, 5 Vet. App. 177, 180 (1995).  The VA physician does not provide an opinion that equates to the level of at least as likely as not.  Rather, she simply said that skin problems "may" be related to Agent Orange exposure, which at most indicates the relationship is a possibility.  See e.g., 38 C.F.R. § 3.102 (2013) (service connection may not be predicated on a resort to speculation or remote possibility).  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative).

Thus, the weight of the competent evidence is against a finding of a nexus between the current skin disorder and the Veteran's active service, including as due to exposure to herbicides and to radiation treatment for service-connected prostate cancer.  The objective evidence of record is against the Veteran's claim for service connection for a skin disorder.

In denying service connection as to the claim on appeal, the Board has considered the Veteran's contention that a relationship exists between his current skin disorder, and military service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F. 3d at 1136.  

The Veteran has provided competent reports that he had skin disorders that were diagnosed after his exposure to herbicides and his radiation treatment for service-connected prostate cancer, but he lacks the medical expertise to say that this exposure or treatment played a role in causing or worsening his skin disorders.  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). 

The appellant is competent to describe his observable symptoms such as skin problems.  However, he is not competent to make a statement of causation that is a medical determination.  Barr v. Nicholson, 21 Vet. App. at 303; Buchanan v. Nicholson, 451 F.3d at 1136.

To the extent that the Veteran is claiming that skin problems have persisted since service, this is inconsistent with the overall record that reflects that his skin problems manifested after service.  The Veteran made no mention of his skin problems in 1969 during his service examination for separation, and examination of his skin at that time was normal.  Moreover, in 2008, he gave a history of noting skin problems in 1974, nearly five years after his discharge from active service.  Therefore, the Board does not find the Veteran a credible historian as to the question of continuous symptomatology.

While the appellant is competent to state that he experienced skin problems, he is not competent to state that he had a skin disorder due to exposure to herbicides or radiation treatment for his service-connected prostate cancer.  The clinical pathology of skin disorders is not readily recognizable by a lay person.  See Jandreau v. Nicholson.  Even medical professionals rely on laboratory test results, X-rays, and other diagnostic tools to diagnose chronic skin disorders.

In sum, the preponderance of the evidence is against the Veteran's claim for service connection for a skin disorder, including as due to exposure to herbicides and radiation treatment for service-connected prostate cancer.



Thyroid Cancer with Lymph Node Metastasis (Lymph Node Cancer)

The December 2007 VA medical records also indicate that the Veteran was diagnosed with thyroid cancer.  The thyroid cancer metastasized to lymph nodes in his neck.  He subsequently underwent a total thyroidectomy with modified left radical neck and central neck dissection.

In May 2009, a VA examiner opined that the Veteran's thyroid cancer was not considered a primary condition based on the Agent Orange list of accepted diagnoses for service connection.  It was noted that the Veteran would discuss with oncologists the likelihood of radiation seeding placement to the prostate and if this resulted in thyroid cancer.  The examiner observed that thyroid cancer can develop following radiation; however, this was generally widespread radiation such as what was noted in Hiroshima following World War II and radiation exposure such as in the Chernobyl accident.  In the examiner's opinion, the Veteran's local and focused radiation treatment of prostate cancer was less likely than not the cause of his thyroid cancer.  The examiner conferred with oncologists and they agreed with her findings.

In a September 2009 Addendum, the VA examiner opined that the Veteran's thyroid cancer with lymph node involvement was not the result of the Veteran's prostate cancer and/or the treatment for his prostate cancer.  It was noted that the Veteran had a small localized dose of radiation for treatment of his prostate cancer.  This radiation dose, in the examiner's opinion, would be insufficient to result in another cancer.  The Veteran did not have any medical documentation or medical opinion from his treating clinicians to support that there was a causal relationship between the treatment of his localized prostate cancer and his thyroid cancer.  According to the examiner, while the Veteran was correct in his assertion that radiation can cause secondary cancers, the radiation provided for the Veteran's prostate cancer was insufficient to do so.

In August 2012, the VA examiner reviewed the Veteran's medical records and opined that the Veteran's thyroid cancer and metastasis to the lymph node (lymph node cancer) were less likely than not the result of herbicide exposure and/or radiation treatment for prostate.  For the latter, this was seed treatment was limited to the prostate, not generalized to the body.  The examiner again reasoned that the herbicide exposure was not established on the registry to be causal for thyroid cancer, the lymph node was thyroid cancer no primary lymphatic cancer, and noted that he issued a similar opinion in 2009.

In a January 2013 opinion, another VA physician-examiner reviewed the Veteran's medical records and opined that the Veteran's diagnosed thyroid cancer and metastasis to the lymph node cannot be classified (not as likely as not to be the same) as either Hodgkin's disease or non-Hodgkin's lymphoma, as they are separate and distinct types of malignancies, without overlap, or other basis of similarity.  

The examiner further opined that it was less likely as not that the Veteran's thyroid cancer and metastasis were casually or etiologically related to military service, "including conceded herbicide exposure, as herbicide exposure is not a medically accepted (by the general medical community or in the medical literature) condition caused by either herbicide exposure, or military service."  

Additionally, the examiner opined that it was less likely as not that the Veteran's thyroid cancer and metastasis was caused, or permanently aggravated by, his radiation treatment for prostate cancer, as this treatment was specifically localized to an area of the body distant from the thyroid region.  There was no credible evidence in the medical literature to support the prostatic radiation treatment as being causative of thyroid cancer.  

In an April 2013 note, the VA examiner commented that the June 2005 opinion did not discuss thyroid cancer and did not provide any rationale for the opinion that was expressed.

Analysis

Here, the most probative medical opinions of record are those of the May 2009 VA examiner who, in September 2009 and August 2012, concluded that thyroid cancer with lymph node metastasis was not due to exposure to herbicides or radiation treatment for service-connected prostate cancer, and the January 2013 VA examiner who also found it less likely as not that the Veteran's thyroid cancer and metastasis are casually or etiologically related to military service, including exposure to Agent Orange.  This examiner similarly opined that the Veteran's thyroid cancer with lymph node metastasis was not caused, or permanently aggravated by, his radiation treatment for prostate cancer, as this treatment was specifically localized to an area of the body distant from the thyroid region.

The 2009 and 2013 VA examiners provided clear rationales to support their findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 295.  There is no medical opinion of record to contradict the VA examiners' opinions.  

Thus, the weight of the competent evidence is against a finding of a nexus between the current thyroid cancer with lymph node metastasis and the Veteran's active service, including exposure to Agent Orange, and treatment for service-connected prostate cancer.  As the disorder in question is considered a chronic disease under 38 C.F.R. § 3.309(a) (i.e., "malignant tumor"), an award of service connection may be warranted solely on the basis of evidence of continuity of symptomatology.

The Veteran's active service treatment records show that he was not treated on even one occasion for complaints of problems associated with his thyroid or cancer, and a thyroid or cancer disorder was not noted during service examination for separation in 1969.  Moreover, the record is devoid of any report of treatment for thyroid cancer between the Veteran's discharge from active service in 1969 and 2007, when thyroid cancer was diagnosed.  In this regard, an extended period of time after service without any manifestations of the claim condition tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Accordingly, the documented treatment reports of record fail to establish continuity of symptomatology as to thyroid cancer with lymph node metastasis.  See Walker, supra

The Veteran has provided competent reports that he had thyroid cancer with lymph node metastasis that was diagnosed after his exposure to herbicides and radiation treatment for service-connected prostate cancer, but he lacks the medical expertise to say that this exposure or treatment played a role in causing or worsening his thyroid cancer.  See Barr v. Nicholson, 21 Vet. App. at 303 (lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge).  See also 38 C.F.R. § 3.159(a)(2).

The appellant is competent to describe his observable symptoms.  However, he is not competent to make a statement of causation that is a medical determination.  Barr v. Nicholson, 21 Vet. App. at 303; Buchanan v. Nicholson, 451 F.3d at 1136

While the appellant is competent to state that he experienced thyroid cancer problems, he is not competent to state that he had a chronic thyroid cancer disorder with lymph node metastasis including as due to exposure to herbicides or radiation treatment for his service-connected prostate cancer.  The clinical pathology of thyroid and cancer disorders is not readily recognizable by a lay person.  See Jandreau v. Nicholson.  Even medical professionals rely on laboratory test results, X-rays, and other diagnostic tools to diagnose chronic thyroid cancer disorders.

The preponderance of the evidence is against the Veteran's claim for service connection for thyroid cancer and lymph node metastasis (lymph node cancer) including as due to exposure to Agent Orange and radiation treatment for service-connected prostate cancer.

All Claimed Disorders

In sum, a clear preponderance of the evidence of record is against the Veteran's claims for service connection for a skin disorder and thyroid and lymph node cancers, including as due to exposure to Agent Orange and radiation treatment for service-connected prostate cancer, and his claims must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).





ORDER

Service connection for a skin disorder (other than skin cancer) including as due to herbicide exposure and radiation treatment for service-connected prostate cancer, is denied.

Service connection for thyroid cancer, including as due to herbicide exposure and radiation treatment for service-connected prostate cancer, is denied.

Service connection for lymph node cancer, including as due to herbicide exposure and radiation treatment for service-connected prostate cancer, is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


